[Cite as State v. Porterfield, 2014-Ohio-2225.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                     :         MEMORANDUM OPINION

                  Plaintiff-Appellee,              :
                                                             CASE NO. 2014-T-0005
        - vs -                                     :

ERIC PORTERFIELD,                                  :

                  Defendant-Appellant.             :


Criminal Appeal from the Trumbull County Court of Common Pleas, Case No. 00 CR
402.

Judgment: Appeal dismissed.


Dennis Watkins, Trumbull County Prosecutor, Administration Building, Fourth Floor,
160 High Street, N.W., Warren, OH 44481-1092. (For Plaintiff-Appellee).

Eric Lee Porterfield, pro se, PID: A420502, Mansfield Correctional Institution, P.O. Box
788, 1150 North Main Street, Mansfield, OH 44901. (Defendant-Appellant).



THOMAS R. WRIGHT, J.

        {¶1}      Appellant, Eric Porterfield, a vexatious litigator, filed a motion to challenge

the jurisdiction of the Department of Justice before the trial court and requested leave to

proceed.         The trial court overruled appellant’s motion for leave concluding the

substantive motion had no “good faith basis to succeed.”

        {¶2}      Appellant, thereafter, appealed the trial court’s judgment and moves this

court for leave to proceed on his appeal. In opposing appellant’s motion for leave to
proceed, the State of Ohio correctly asserts that the trial court’s judgment is not

reviewable by way of direct appeal.

      {¶3}      In a judgment dated July 5, 2013, the Trumbull County Court of Common

Pleas declared appellant a vexatious litigator.          Watkins v. Porterfield, 11th Dist.

Trumbull No. 2013-T-0091, 2013-Ohio-5850, ¶1. Therefore, appellant cannot institute a

new legal proceeding or continue a previously instituted proceeding without first

obtaining leave from the common pleas court. R.C. 2323.52(F)(1). As to whether the

denial of a motion for leave to proceed can be reviewed in a direct appeal, R.C.

2323.52(G) provides:

      {¶4}      “No appeal by the person who is the subject of * * * [a vexatious litigator]

order shall lie from a decision of the court of common pleas * * * that denies that person

leave for the institution or continuance of, or the making of an application in, legal

proceedings in the * * * court of common pleas * * *.”

      {¶5}      Thus, no appeal lies. Whipps v. Ryan, 10th Dist. Franklin Nos. 12AP-685

and 12AP-722, 2013-Ohio-4382, ¶14, quoting Helfrich v. Madison, 5th Dist. Licking No.

08-CA-150, 2009-Ohio-55140, ¶30.

      {¶6}      Appellant’s motion for leave to pursue an appeal is denied and his appeal

is dismissed.



DIANE V. GRENDELL, J., concurs,

COLLEEN MARY O’TOOLE, J., concurs in judgment only.




                                              2